Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” and “B” consist of dime savings banks similar in all material respects to those the subject of M. Pressner & Co. v. United States (36 Cust. Ct. 262, C. D. 1784), the items marked “A” were held dutiable at 12 percent under the provision in paragraph 397, as modified by the Torquay *345Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), for articles, not specially provided for, wholly or in chief value of tin or tin plate, and the items marked “B” were held dutiable at 22)4 percent under the provision in said paragraph, as modified by T. D. 51802, for manufactures of metal, not specially provided for.